--------------------------------------------------------------------------------

Exhibit 10.3



CONTRACT NUMBER: 2019-000052M
AMENDMENT TO THE CONTRACT BETWEEN
ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)
and
TRIPLE-S SALUD, INC.
to
ADMINISTER THE PROVISION OF PHYSICAL AND BEHAVIORAL HEALTH SERVICES UNDER THE
GOVERNMENT HEALTH PLAN


THIS AMENDMENT TO THE CONTRACT BETWEEN ADMINISTRACIÓN DE SEGUROS DE SALUD DE
PUERTO RICO (ASES) AND TRIPLE-S SALUD, INC., FOR THE PROVISION OF PHYSICAL AND
BEHAVIORAL HEALTH SERVICES UNDER THE GOVERNMENT HEALTH PLAN (the “Amendment”) is
by and between Triple-S Salud, Inc. (“the Contractor”), a managed care
organization duly organized and authorized to do business under the laws of the
Commonwealth of Puerto Rico, with employer identification number 66-0555677 and
represented by its President, Madeline Hernandez Urquiza, of legal age, single,
resident of San Juan, Puerto Rico, and the Puerto Rico Health Insurance
Administration (Administración de Seguros de Salud de Puerto Rico, hereinafter
referred to as “ASES” or “the Administration”), a public corporation of the
Commonwealth of Puerto Rico, with employer identification number 66-0500678,
represented by its Executive Director, Jorge E. Galva Rodríguez, JD, MHA, of
legal age, married and resident of Vega Alta, Puerto Rico.


WHEREAS, the Contractor and ASES executed a Contract for the provision of
Physical Health and Behavioral Health Services under the Government Health Plan
for the Commonwealth of Puerto Rico, on September 21, 2018, (hereinafter
referred to as the “Contract”);


WHEREAS, the Contract provides, pursuant to Article 55, that the Parties may
amend such Contract by mutual written consent;


WHEREAS, all provisions of the Contract will remain in full force and effect as
described therein, except as otherwise provided in this Amendment.


NOW, THEREFORE, and in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree to clarify and/or amend the Contract as
follows:


I.
AMENDMENTS





1.
The definition for “Sub-capitated” in Article 2 shall be deleted in its
entirety.





2.
The definition for “Encounter” in Article 2 shall be amended and replaced in its
entirety as follows:



Encounter: A distinct set of services provided to an Enrollee in a Telehealth,
Telemedicine, Teledentistry, or face-to-face setting on the dates that the
services were delivered and properly documented on the appropriate health
record, regardless of whether the Provider is paid on a Fee-for-Service,
Capitated, salary, or alternative payment methodology basis. Encounters with
more than one (1) Provider, and multiple Encounters with the same Provider, that
take place on the same day in the same location will constitute a single
Encounter, except when the Enrollee, after the first Encounter, suffers an
illness or injury requiring an additional diagnosis or treatment.



--------------------------------------------------------------------------------


3.
The following definitions in Article 2 shall be inserted as follows:



Aids Drug Assistance Program: state and territory-administered program
authorized under Part B that provides FDA-approved medications to low-income
people living with HIV who have limited or no health coverage from private
insurance, Medicaid, or Medicare.


High Cost High Needs Pre-Registry: Process to be followed by the Contractor, as
set forth in Attachment 28, detailing the changes regarding all of HCHN
conditions identified.


Subcapitation Arrangement: An arrangement where an entity paid through
capitation contracts with other providers to reimburse for their services on a
capitated basis, sharing a portion of the original capitated amount.


Teledentistry: The use of telehealth systems and methodologies to deliver dental
services to patients in remote locations, as further defined by the American
Dental Association (“ADA”) and inclusive of any of the ADA’s Code on Dental
Procedures and Nomenclature (“CDT”) codes specific to teledentistry.


Telehealth: The use of electronic information and telecommunications
technologies, including but not limited to telephonic communications, the
internet, videoconferencing, and remote patient monitoring, to support and
promote long-distance clinical health care, patient and professional
health-related education, public health and health administration, as further
defined by the American Medical Association (“AMA”) and inclusive of any of the
AMA’s Current Procedural Terminology (“CPT”) Codes or other nomenclature
accepted by HIPAA transactions specific to telehealth.


Telemedicine: The clinical use of telehealth systems and methodologies by
Providers to diagnose, evaluate and treat patients in remote locations, as
further defined by the American Medical Association (“AMA”) and inclusive of any
of the AMA’s Current Procedural Terminology (“CPT”) Codes specific to
Telemedicine.




4.
Immediately following Section 7.1.5, a new Section 7.1.6 shall be inserted
stating as follows:




--------------------------------------------------------------------------------

  7.1.6
The availability of health care services through Telehealth, Telemedicine, and
Teledentistry is a matter of public policy that must be developed and made
operational by the Contractor and Providers. As a general principle, ASES will
treat Telemedicine and telehealth services on equal footing as in-person
services, providing for the required adjustment in reimbursement when
appropriate and for the establishment of necessary oversight by the Contractor.
Subject to the foregoing, the Contractor shall allow Providers to conduct
patient re-assessments and provide clinically appropriate care via the use of
Telemedicine and Teledentistry, in accordance with Puerto Rico law and any
applicable federal requirements governing such activity.





5.
Immediately following Section 7.5.3.2.1.2, a new Section 7.5.3.2.1.3 shall be
inserted stating as follows:




  7.5.3.2.1.3
The Contractor shall cover the immunization of all Enrollees against COVID-19.
COVID-19 vaccine costs are not considered in the current premium. When a
COVID-19 vaccine becomes available, ASES shall procure an actuarial analysis to
calculate any necessary changes to PMPM Payment rates. Any changes to PMPM
payment rates will be retroactively adjusted as of the date the Contractor began
to cover the treatment.





6.
Immediately following Section 7.5.6.1.18, a new Section 7.5.6.1.19 shall be
inserted stating as follows:




  7.5.6.1.19
The use of Veklury (remdesivir) as medically necessary for the treatment of
hospitalized adult and pediatric Enrollees with suspected or
laboratory-confirmed COVID-19, in accordance with FDA guidance. The costs of
such drug and/or treatment shall be reimbursed by ASES separately from PMPM
Payments.





7.
Section 7.5.12.3.1 shall be deleted in its entirety, and the remaining Section
7.5.12.3 shall be renumbered accordingly, including any references thereto.





8.
Section 7.7.11.16 shall be amended and replaced in its entirety as follows:




  7.7.11.16
Required medication for the outpatient treatment of Hepatitis C is included
under Special Coverage. Any costs incurred for required medication for the
outpatient treatment of Hepatitis C shall be funded through separate payment by
ASES to PBM. Medication for the outpatient treatment for AIDS-diagnosed
Enrollees or HIV-positive Enrollees is also included under Special Coverage and
are provided by ADAP. Protease inhibitors are excluded from the covered services
are provided by CPTET Centers.





9.
Section 7.5.12.15.1 shall be amended and replaced in its entirety as follows:




--------------------------------------------------------------------------------

  7.5.12.15.1
The Contractor shall select two (2) members of its staff to serve on a
cross-functional committee, the Pharmacy Benefit Financial Committee, tasked
with rebate maximization and/or evaluating recommendations regarding the FMC and
LME from the P&T Committee and the PPA and PBM as applicable. The Pharmacy
Benefit Financial Committee will also review the FMC and LME from time to time
and evaluate additional recommendations on potential cost-saving pharmacy
initiatives, including the evaluation of the utilization of high-cost specialty
medications and orphan drugs and the exceptions process through which such drugs
are approved, under the direction and approval of ASES. The Pharmacy Benefit
Financial Committee will meet not later than thirty (30) days after the
execution of this Amendment and monthly thereafter.



At the request of either party, ASES will conduct an actuarial evaluation of any
new treatment, including but not limited to new: technology, medical or surgical
procedure, physical or behavioral therapy, drugs, Part B drugs and orphan drugs
(collectively, “New Treatment”), that are Medically Necessary and are not
expressly excluded from the GHP. ASES will adjust the PMPM rates to reflect the
above-referenced changes after the adjusted rates are approved by CMS.




10.
Section 10.3.1.14 shall be amended and replaced in its entirety as follows:





10.3.1.14
Require the Provider to cooperate with the Contractor’s quality improvement and
Utilization Management activities, including those activities set forth in the
HCIP, and any related reporting. Contractor is not permitted to grant any
individual Provider an exception to the requirements under this Section;





11.
Immediately following Section 10.3.2.1.6, a new Section 10.3.2.1.7 shall be
inserted stating as follows:





10.3.2.1.7
Require PMGs reimbursed by Contractor under a Subcapitated Arrangement to
certify that the PMG has passed through any increase of Subcapitated amounts to
its affiliated physicians. ASES and Contractor shall track any complaints filed
by PMG-affiliated physicians and conduct the appropriate investigation and
diligence to ensure compliance with this section. The Contractor shall provide
to ASES an attestation to certify compliance with this section. If PMGs refuse
to certify the pass-through of the increase of Subcapitated amounts to its
affiliated physicians, or otherwise fail to comply with this section’s
requirements, Contractor may escalate the issue to ASES and shall not be
obligated to remit to impacted PMGs the increased amounts set forth under
Section 10.5.1.5.3 until ASES has resolved the issue.




--------------------------------------------------------------------------------


12.
Section 10.5.1.5.1 shall be amended and replaced in its entirety as follows:





10.5.1.5.1
Claims submitted for professional services that are listed in the current
Medicare Part B fee schedule, as established under Section 1848(b) of the Social
Security Act, and as applicable to Puerto Rico for 2020 (70% MFS), shall be
reimbursed by the Contractor at not less than seventy percent (70%) of the
payment that would apply to covered services and benefits, if they were
furnished under Medicare Part B, disregarding services that are paid through
Subcapitation Arrangements. Any claims subject to reimbursement in accordance
with this Section 10.5.1.5.1 that have been reimbursed at less than seventy
percent (70%) of the corresponding rates on the Medicare Part B fee schedule
shall be re-adjudicated for payment in compliance with this Section. In the
event the MCO and the provider have a contracted rate greater than the 70% at
the time of this Amendment, the MCO may (i) maintain the current rate contracted
with the provider for the effectiveness of that agreement, or (ii) contract a
different rate as long as such rate is 70% MFS or higher. The Contractor shall
comply with all data collection and reporting requests from ASES, in the manner
and frequency set forth by ASES, to validate the Contractor’s compliance with
this Section.





13.
Immediately following Section 10.5.1.5.2, new Sections 10.5.1.5.3, 10.5.1.5.4,
and 10.5.1.5.5 shall be inserted stating as follows:





10.5.1.5.3
Contractor must increase payments to PMGs under a Subcapitated Arrangement from
July 1, 2020. Contractor must remit the full increased amount to impacted PMGs.
Subcapitation Arrangements shall not be subject to the requirements set forth in
Section 10.5.1.5.1 and 10.5.1.5.2.





10.5.1.5.4
Contractors shall collaborate with ASES in good faith to adopt a DRG
reimbursement methodology for hospitals within the timeframe specified by ASES.
In addition, Contractors shall engage in good faith with the Provider community
and ASES to identify providers and services that should be subject to future
implementation of alternative payment methodologies (APMs) that align with
Medicare APMs and/or the Health Care Payment Learning and Action Network (LAN)
framework for classifying APMs to derive value and improved outcomes for the
Plan Vital population. The Contractor shall identify dedicated staff to engage
in these efforts and participate in meetings convened by ASES. ASES will adjust
the PMPM rates to reflect the changes after said rates are approved by CMS.




--------------------------------------------------------------------------------


10.5.1.5.5
Contractor shall make directed payments to qualifying short-term acute care
hospitals in the amount and frequency set forth by ASES. Contractor shall make
those payments as soon as ASES disburses such payments to the Contractor. Such
directed payments shall reflect a uniform dollar increase per All Patient
Refined Diagnosis Related Groups (APR-DRG) case-mix adjusted discharges for
qualifying public and private short-term acute care hospitals. Such increases
shall be funded through payments disbursed by ASES to Contractor as lump sum
amounts payable throughout the year, quarterly or with the frequency mandated by
ASES, and separate from PMPM Payments. Contractor shall cooperate in any efforts
made by ASES to reconcile projected and actual APR-DRG case-mix adjusted
discharges, including but not limited to complying with all data collection and
reporting requests from ASES, in the manner and frequency set forth by ASES, and
any required, post-reconciliation recoupment of directed payments previously
made to qualifying short-term acute care hospitals.





14.
Section 10.6.2 shall be amended and replaced in its entirety as follows:





10.6.2
The Contractor shall ensure that PMGs subject to a Subcapitation Arrangement
with the Contractor are not responsible for the difference between current fee
for service reimbursements for which the PMG is At Risk and increases in
reimbursement amounts necessary to meet new minimum reimbursement thresholds,
established at Section 10.5.1.5.1, unless a new Subcapitation Arrangement is
negotiated between and agreed upon by the Contractor and the PMG to account for
said increase.





15.
Section 12.5.1 shall be amended and replaced in its entirety as follows:





12.5.1
The HCIP consists of four (4) initiatives subject to performance indicators
specified in the Health Care Improvement Program Manual (“HCIP Manual”),
Attachment 19 to this Contract. The initiatives and accompanying performance
indicators and measurement periods for the Contract Term are further defined in
the HCIP Manual.



12.5.1.1 High Cost Conditions Initiative;
12.5.1.2 Chronic Conditions Initiative;
12.5.1.3 Healthy People Initiative; and
12.5.1.4 Emergency Room High Utilizers Initiative




16.
Immediately following Section 12.8.4 a new Section 12.9 shall be inserted
stating as follows:




 
12.9
Comprehensive Oversight and Monitoring Plan (COMP)





12.9.1
The Comprehensive Oversight and Monitoring Plan (“COMP”) as developed and
implemented by ASES pursuant to federal requirements, sets forth clinical,
operational and financial performance metrics and benchmarks to evaluate the
efficiency, type and volume of care provided to Enrollees by all MCOs. As part
of this oversight effort, Contractor shall timely comply with all ASES requests
for COMP reporting and data collection as well as operational reviews,
corrective action and targeted interventions as deemed necessary based on ASES’s
review of such COMP reports and data. ASES shall issue further guidance as to
Contractor’s expectations and obligations under the COMP. Should COMP
requirements materially impact the obligations of Contractor under this
Contract, ASES shall seek an amendment to this Contract to accommodate said
requirement.




--------------------------------------------------------------------------------


17.
Section 13.1.6 shall be amended and replaced in its entirety as follows:





13.1.6
The Contractor shall submit its proposed compliance plan, Fraud, Waste, and
Abuse policies and procedures, and its program integrity plan to ASES for prior
written approval according to the timeframe specified in Attachment 12 to this
Contract.




 
18.
Section 13.1.7 shall be amended and replaced in its entirety as follows:





13.1.7
Any changes to the Contractor’s written compliance plan or Fraud, Waste, and
Abuse policies and procedures shall be submitted to ASES for approval within
fifteen (15) Calendar Days of the date the Contractor plans to implement the
changes and the changes shall not go into effect until ASES provides prior
written approval.





19.
Immediately following Section 13.1.11 a new Section 13.1.12 shall be inserted
stating as follows:





13.1.12
The Contractor shall participate in any efforts by ASES, the Medicaid Program
Integrity Office, or the Medicaid Fraud Control Unit to engage MCOs and
facilitate outreach, discussion and coordination on Fraud, Waste and Abuse
prevention, including attendance at meetings and trainings covering Fraud, Waste
and Abuse prevention and detection techniques and best practices. ASES, the
Medicaid Program Integrity Office and Medicaid Fraud Control Unit preserve the
right to directly pursue Fraud, Waste and Abuse efforts, in the event of any
noncompliance by the Contractor. Likewise, should Medicaid Program Integrity
Office or Medicaid Fraud Control Unit for any reason decide to not pursue cases
referred, ASES shall address such cases according to the terms and conditions of
the Contract. Such efforts and other compliance activities shall be conducted by
ASES, the Medicaid Program Integrity Office and the Medicaid Fraud Control Unit
in accordance with the signed Memorandum of Understanding between the agencies.





20.
Section 13.2 shall be amended and replaced in its entirety as follows:





13.2
Effective Compliance Program




--------------------------------------------------------------------------------


13.2.1
The Contractor shall implement an effective compliance program. The program’s
goals and objectives, scope, and methodology to evaluate program performance
shall be documented in a comprehensive compliance plan to be maintained and
updated by Contractor. A paper and electronic copy of the compliance plan shall
be provided to ASES annually for prior written approval. ASES shall provide
notice of approval, denial, or modification to the Contractor within thirty (30)
Calendar Days of receipt. The Contractor shall make any necessary changes
required by ASES within an additional thirty (30) Calendar Days of the request.





13.2.2
At a minimum, the Contractor’s compliance program shall, in accordance with 42
CFR 438.608 and the U.S. Department of Justice’s Federal Sentencing Guidelines:





13.2.2.1
Ensure that all of its officers, directors, managers and employees know and
understand the elements of the Contractor’s compliance program;





13.2.2.2
Require the designation of a compliance officer and a compliance committee that
are accountable to the Contractor’s senior management. The compliance officer
shall have express authority to provide unfiltered reports directly to the
Contractor’s most senior leader and governing body;





13.2.2.3
Ensure and describe effective training and education for the compliance officer
and the Contractor’s employees;





13.2.2.4
Ensure that Providers and Enrollees are educated about Fraud, Waste, and Abuse
identification and reporting in the materials provided to them;





13.2.2.5
Ensure effective lines of communication between the Contractor’s compliance
officer and the Contractor’s employees to ensure that employees understand and
comply with the Contractor’s compliance program;





13.2.2.6
Ensure enforcement of standards of conduct through well-publicized disciplinary
guidelines;





13.2.2.7
Ensure internal monitoring and auditing with provisions for prompt response to
potential offenses, along with the prompt referral of any such offenses to MFCU,
and for the development of corrective action initiatives relating to the
Contractor’s compliance efforts;





13.2.2.8
Describe standards of conduct that articulate the Contractor’s commitment to
comply with all applicable Puerto Rico and Federal requirements and standards;




--------------------------------------------------------------------------------


13.2.2.9
Ensure that no individual who reports Provider violations or suspected cases of
Fraud, Waste, and Abuse is retaliated against; and





13.2.2.10
Include a monitoring program that is designed to prevent and detect potential or
suspected Fraud, Waste, and Abuse. This monitoring program shall include but not
be limited to:





13.2.2.10.1
Monitoring the billings of its Providers to ensure Enrollees receive services
for which the Contractor is billed;





13.2.2.10.2
Requiring the investigation of all reports of suspected cases of Fraud and
over-billings;





13.2.2.10.3
Reviewing Providers for over, under and inappropriate Utilization;





13.2.2.10.4
Verifying with Enrollees the delivery of services as claimed; and





13.2.2.10.5
Reviewing and trending Enrollee Complaints regarding Providers.





13.2.3
The Contractor, and any Subcontractors delegated the responsibility by the
Contractor for coverage of services and payment of claims under this Contract,
shall include in all employee handbooks a specific discussion of the False
Claims Act and its Fraud, Waste, and Abuse policies and procedures, the rights
of employees to be protected as whistleblowers, and the Contractor and
Subcontractor’s procedures for detecting and preventing Fraud, Waste, and Abuse.





13.2.4
The Contractor shall include in the Enrollee Handbook, as set forth by ASES, a
description of its compliance program, instructions on how to report Fraud,
Waste, and Abuse, and the protections for whistleblowers.





21.
Section 13.3.1.7 shall be amended and replaced in its entirety as follows:





13.3.1.7
Defines mechanisms, including automated mechanisms, to monitor frequency of
Encounters and services rendered to Enrollees billed by Providers, and to flag
suspicious activity and potential incidents of Fraud, Waste and Abuse that
warrant further investigation;

--------------------------------------------------------------------------------

  22.
Section 16.1.6 shall be amended and replaced in its entirety as follows:





16.1.6
To be processed, all Claims submitted for payment shall comply with the Clean
Claim standards as established by Federal regulation (42 CFR 447.46), and with
the standards described in Section 16.6.2 of this Contract.




  23.
Section 18.2.2.8. shall be amended in its entirety as follows:





18.2.2.8
The Contractor shall submit a monthly HCHN Pre-Registry Report for ASES to
process monthly PMPM Payments. The report shall provide information on all HCHN
Enrollees that are identified by the Contractor following the procedures
established in Attachment 28 to this Contract.




  24.
Section 22.1.1.2 shall be amended and replaced in its entirety as follows:





22.1.1.2
PMPM Payment rates included in Attachments 11 and 11-A to this Contract, as
amended, shall be effective to account for any new requirements set forth in
Sections 10.5.1.5.1 and 10.5.1.5.2. ASES will increase the PMPM Payments to
account for the additional costs incurred by Contractor with respect to the
minimum fee schedule and increase in Subcapitated amounts, as of the effective
date of the Amendment.




  25.
Section 22.3.1 shall be amended and replaced in its entirety as follows:





22.3.1
If the Contractor wishes to contest the amount of payments made by ASES in
accordance with the terms outlined in Section 22.1 for services provided under
the terms of this Contract, the Contractor shall submit to ASES, in the format
defined by ASES, all relevant documentation supporting the Contractor’s
objection no later than (90)  Calendar Days after payment is made. In the event
ASES notifies changes to the files or file layouts necessary for payment
reconciliation, the term for submitting an objection to payment shall start to
run sixty (60) days after notice of changes to the files or file layouts has
been issued by ASES. Once this term has ended, the Contractor forfeits its right
to claim any additional amounts, regarding the period in dispute. The terms
specified in this Section 22.3.1 shall be applicable from this Amendment’s
effective date.



Section 22.3.2 shall be amended and replaced in its entirety as follows:




22.3.2
Within thirty (30) Calendar Days after the Contractor’s submission of all
relevant information, the Contractor and ASES will meet to discuss the matter.
If after discussing the matter and analyzing all relevant Data it is
subsequently determined that an error in payment was made, the Contractor and
ASES will develop a plan to remedy the situation, which must include a timeframe
for resolution agreed to by both Parties, within a time period mutually agreed
upon by both Parties. The remedial plan for any error in payment or ASES’
response to the Contractor’s objection to payment will be reduced to writing
within ninety (90) Calendar Days from the date the objection was submitted by
the Contractor. The total resolution and payment for the cases objected to and
accepted by ASES shall not exceed one-hundred eighty (180) days from the date on
which Contractor submitted the objection. The terms specified in this Section
22.3.1 shall be applicable from this Amendment’s effective date.




--------------------------------------------------------------------------------

  26.
Section 23.3.4 shall be amended and replaced in its entirety as follows:





23.3.4
The Contractor’s stop-loss responsibility shall not be transferred to a PMG
unless the PMG and the Contractor expressly agree in writing to the PMG’s
assuming this risk. In this event, Contractor shall evaluate and accept any
stop-loss insurance and reinsurance obtained by the PMG from a licensed insurer
or reinsurer that meets agreed-upon coverage amounts and other requirements, and
shall neither refuse to accept such qualifying coverage nor obligate the PMG to
utilize insurance provided by the Contractor. Stop-loss and reinsurance coverage
must comply with Puerto Rico insurance law, as applicable.




  27.
Section 38.2.3 shall be amended and replaced in its entirety as follows:





38.2.3
At the request of either party, ASES will evaluate any enacted Federal, state or
local legislative or regulatory changes with applicability to the GHIP program
that materially impact the PMPM Payment. If after a process of actuarial
evaluation, using credible data, ASES determines that the enacted legislative
and/or regulatory changes materially impact the PMPM Payment, ASES will adjust
the PMPM rates to reflect the above-referenced changes after the adjusted rates
are approved by CMS. Any revisions to the PMPM Payments under this Section would
be applicable from November 1, 2018 until October 31, 2019, from the effective
date of any new law or regulation, whichever is later, and with the review and
approval from FOMB in the event said review and approval is applicable.
“Materially impact” shall mean that a recalculation of current PMPM Payments is
required in order to remain actuarially sound.



In the event that the Commonwealth of Puerto Rico intends to expand the
Medicaid-eligible population via an increase of the Puerto Rico Poverty Line
(“PRPL”), such expansion will be considered a material amendment to the
Contract, which shall require prior approval from the FOMB. Consequently, any
amendments must be submitted to the FOMB for its review and approval prior to
execution, even if it does not have an immediate budgetary impact on state funds
in the current fiscal year.



--------------------------------------------------------------------------------

  28.
Attachment 9 shall be renamed as follows:



ATTACHMENT 9: INFORMATION SYSTEM



  29.
The following amended attachments, copies of which are included, are substituted
in this Contract as follows:



ATTACHMENT 7:
UNIFORM GUIDE FOR SPECIAL COVERAGE
   
ATTACHMENT 11:
PER MEMBER PER MONTH PAYMENTS
   
ATTACHMENT 19:
HEALTH CARE IMPROVEMENT PROGRAM (HCIP) MANUAL
   
ATTACHMENT 27:
POLICY FOR MEDICATION EXCEPTION REQUESTS
   
ATTACHMENT 28:
HCHN RATE CELLS




II.
RATIFICATION



All other terms and provisions of the original Contract, as amended by Contracts
Number 2019-000052A, B, C, D, E, F, G, H, I, J, K and L, and of any and all
documents incorporated by reference therein, not specifically deleted or
modified herein shall remain in full force and effect. The Parties hereby affirm
their respective undertakings and representations as set forth therein, as of
the date thereof. Capitalized terms used in this Amendment, if any, shall have
the same meaning assigned to such terms in the Contract



III.
EFFECT; CMS and FOMB APPROVAL



The Parties agree and acknowledge that this Amendment, including any
attachments, is subject to approval by the United States Department of Health
and Human Services Centers for Medicare and Medicaid Services (“CMS”) and the
Financial Oversight and Management Board for Puerto Rico (“FOMB”), and that ASES
shall submit this Amendment for CMS and FOMB approval. Once approvals are
granted, ASES shall promptly notify the Contractor in writing. CMS and FOMB
approvals, as well as ASES’s written communication to the Contractor, shall be
incorporated and made a part of the Contract between the Parties.



IV.
AMENDMENT EFFECTIVE DATE



Contingent upon approval of CMS, and unless a provision in this Amendment
specifically indicates a different effective date, for purposes of the
provisions contained herein, this Amendment shall become effective July 1, 2020
until September 30, 2021.



--------------------------------------------------------------------------------

V.
ENTIRE AGREEMENT



This Amendment constitutes the entire understanding and agreement of the Parties
with regards to the subject matter hereof, and the Parties by their execution
and delivery of this Amendment to the Contract hereby ratify all of the terms
and conditions of the Contract Number 2019-000052, including amendments A, B, C,
D, E, F, G, H, I, J, K, L and this Amendment M


The Parties agree that ASES will be responsible for the submission and
registration of this Amendment in the Office of the Comptroller General of the
Commonwealth, as required under law and applicable regulations.


ACKNOWLEDGED BY THE PARTIES by their duly authorized representatives on this 24
day of September, 2020.


ADMINISTRACIÓN DE SEGUROS DE SALUD DE PUERTO RICO (ASES)


/s/ Jorge E. Galva Rodríguez
 

9/24/2020
Name: Jorge E. Galva Rodríguez, JD, MHA

Date
EIN: 66-05000678
 



TRIPLE-S SALUD, INC.


/s/ Madeline Hernández Urquiza
 

9/24/2020
Ms. Madeline Hernández Urquiza, President

Date
EIN: 66-0555677
 



Account No. 256-5325 to 5330
 



--------------------------------------------------------------------------------